DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-7, 9-12, 14-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thukral US PG-Pub 2020/0329325.

Regarding claim 1, Thukral teaches a first data channel configured for a first transmission of acoustic data between a first microphonst mic-702 communicating on 1st channel-1004); a second data channel configured for a second transmission of acoustic data between a second microphonnd mic-802 communicating on 2nd channel-1006); and transmitting non-acoustic data generated by the first microphone via the second data channel (Fig. 8 & Fig. 10 & [0037]: transmitting the 1st microphone and 2nd microphone non-acoustic data like gain over the interconnection-806, which connects 1st mic, 2nd mic and consuming device all together on the same line).  
While Thukral failed to explicitly teach providing a data channel. However, the system of Thukral is designed to have one channel or two channel depending on the amount of microphone, so by designed the channels are being provided and the channels are just time slot within the timing of the communication system. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 9, Thukral teaches initiating a start-up phase of a microphone (Fig. 4-402); a data channel configured for a transmission of acoustic data between the microphone and a controller (Fig. 4-410); and during the start-up phase and before transmitting acoustic data via the data channel, transmitting non-acoustic data via the data channel (Fig. 4-404 & [0032]: transmitting auxiliary data and/or control signal like data or control signal that make the mic do calibration or set/provide sensitivity data).
While Thukral failed to explicitly teach providing a data channel. However, the system of Thukral is designed to have one channel or two channel depending on the amount of microphone, so by designed the channels are being provided and the channels are just time slot within the timing of the communication system. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 15, Thukral teaches a data channel configured for a transmission of acoustic data between a microphone and a controller (Fig. 4-410); and transmitting a data signal generated by the microphone via the data channel, wherein the data signal comprises acoustic data and non-acoustic data (Fig. 4-404,410 &Fig. 8:  transmitting auxiliary data and/or control signal on the same channel/path of the audio data).  
While Thukral failed to explicitly teach providing a data channel. However, the system of Thukral is designed to have one channel or two channel depending on the amount of microphone, so by designed the channels are being provided and the channels are just time slot within the timing of the communication system. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 19, Thukral teaches transmitting acoustic data between a microphone and a controller based on a pulse density modulation interface (Fig. 4-410 & Fig. 8 & [0015]: using PDM for communication between the microphone and the control unit); and transmitting non-acoustic data generated by the microphone from a channel select pin of the microphone to the controller.  
While Thukral failed to explicitly teach a channel select pin. However, it is teaching using a selection circuit to send acoustic and non-acoustic data on a single data line as taught in [0024]. are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using a selection circuit is an alternate equivalent way to select between two data to go into one data path.

Regarding claim 2, 10 and 16, Thukral teaches wherein the non-acoustic data comprises at least one of diagnostic data of the first microphone or identification data of the first microphone ([0016]: auxiliary data include mic diagnostic data) .

Regarding claim 3, Thukral teaches wherein the diagnostic data of the first microphone comprises information on at least one of an electronic defect of the first microphone or a mechanical defect of the first microphone ([0025]: diagnostic data can have multiple information inside like status like it’s sensitivity has change which can be cause by electronic or mechanical defect or contaminant on transducer, transducer response time which can be because of mechanical defect or fault of state of the controller which is electronic defect).  

Regarding claim 4, Thukral teaches wherein the identification data of the first microphone comprises information on at least one of a type of the first microphone or a technical specification of the first microphone ([0025]: information about the microphone like model number, which is the type of microphone).  

Regarding claim 6, Thukral teaches wherein data of the first data channel and data of the second data channel is transmitted via a same data line (Fig. 8-806).  

Regarding claim 7, Thukral teaches wherein a transmission of data via the first data channel and a transmission of data via the second data channel is based on a pulse density modulation interface ([0015]: using PDM for communication between the microphone and the control unit).

Regarding claim 11, Thukral teaches wherein the non- acoustic data comprises a non-regular data pattern ([0025]: auxiliary data can be many different information from status, calibration, to temperature, which are not regular data pattern).

Regarding claim 12, Thukral teaches wherein a frequency of the non-acoustic data is outside of an audible frequency range ([0025]: auxiliary data can be many different information from status, calibration, to temperature, which are not data that are audible to human).

Regarding claim 14, Thukral teaches wherein: the start-up phase of the microphone comprises a warm-up phase of the microphone, the warm-up phase is free of a data transmission ([0029]: for the start-up transition period, once voltage has pass through the voltage threshold Vth, the microphone is warming up/waking up and it takes time for the microphone to stabilized and no data is being output), and the non-acoustic data is transmitted after the warm-up phase ([0030]: after the start-up transition period the system can communicate data other than audio data).  

Regarding claim 17, Thukral teaches wherein the non- acoustic data is based on a narrow frequency band smaller than 100 Hz or higher than 8 kHz ([0025]: auxiliary data can be many different information from status, calibration, to temperature, which are not data that are audible to human).

Regarding claim 21, Thukral teaches wherein transmitting the non-acoustic data and transmitting the acoustic data is based on a same clock signal (Fig. 10).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thukral US PG-Pub 2020/0329325 in view of Furst US PG-Pub 2013/0058495.

	Regarding claim 5, Thukral teaches using a clock signal, wherein a first one of the first data channel and the second data channel is based on a rising edge of the clock signal, and the second one of the first data channel and the second data channel is based on a falling edge of the clock signal such that: the first one of the first data channel and the second data channel is configured to transmit the acoustic data at rising edges of the clock signal and the second one of the first data channel, and the second one of the first data channel and the second data channel is configured to transmit the acoustic data at falling edges of the clock signal (Fig. 10: the 1st mic data is on the rising edge of the clock and the 2nd mic data is on the falling edge of the clock).
	Thukral failed to teach the second data channel is configured to be set into a high- impedance state at the rising edges of the clock signal; the first data channel is configured to be set into a high-impedance state at the falling edges of the clock signal.  
	However, Furst teaches setting channels into high impedance states when not in used ([0009]: output port into high impedance state).
	Thukral and Furst are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because placing an output into high impedance allows other components to use the same data channel.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thukral US PG-Pub 2020/0329325 in view of Kessler US PG-Pub 2017/0308352.

Regarding claim 8, Thukral teaches wherein at least one of the first microphone or the second microphone (Fig. 8).
Thukral failed to teach microphone is configured to be part of an automotive sensor.  
However, Kessler microphone is configured to be part of an automotive sensor ([0123]: microphone in vehicle).
Thukral and Kessler are analogous art because they are both in the same field of endeavor, namely microphone devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having microphone in vehicles helps to capture driver speech for making phone call or other vehicle interactions.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thukral US PG-Pub 2020/0329325 in view of Iwazumi US PG-Pub 2006/0071768.
	
Regarding claim 13, Thukral teaches non-acoustic data (Fig. 4-404).
Thukral failed to teach non-acoustic data has a duty cycle in a range from 45 percent to 55 percent.  
However, Iwaxumi teaches non-acoustic data has a duty cycle in a range from 45 percent to 55 percent ([0048]: command data which is non-acoustic data contains duty of 50%).
Thukral and Iwaxumi are analogous art because they are both in the same field of endeavor, namely communication. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because sending data with specific duty cycle in an inventor choice for saving power or timing with other data.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thukral US PG-Pub 2020/0329325 in view of Chen US PG-Pub 2013/0219204.

	Regarding claim 18, Thukral teaches non-acoustic data and acoustic data (Fig. 4).
Thukral failed data is based on a DC shift added to the acoustic data.  
However, Chen teaches non-acoustic data is based on a DC shift added to AC data ([0260]: encoding DC voltage pulse with AC signal).
Thukral and Chen are analogous art because they are both in the same field of endeavor, namely processing data. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because encoding signals helps to send more information in one packet.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thukral US PG-Pub 2020/0329325 in view of Chun US PG-Pub 2019/0149933.

	Regarding claim 20, Thukral teaches non-acoustic data (Fig. 4).  
	Thukral failed to teach non-acoustic data is transmitted from the channel select pin of the microphone to a general purpose input output pin of the controller.  
	However, Chun teaches non-acoustic data is transmitted through a general purpose input output pin of the controller ([0115]: transmitting data through a GPIO between units).
	Thukral and Chun are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because a GPIO is an alternate equivalent way to send information between units.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thukral US PG-Pub 2020/0329325 in view of Gokingco US PG-Pub 2016/0165333.

	Regarding claim 22, Thukral teaches non-acoustic data (Fig. 4).
	Thukral failed to teach transmitting the non-acoustic data is based on a Manchester coding scheme.   
	However, Gokingco teaches transmitting the non-acoustic data is based on a Manchester coding scheme ([0023]: sending optical sensor information using Manchester encoding).
	Thukral and Gokingco are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because Manchester encoding is an alternate equivalent way to transmit data between devices that helps send more information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654